NO. 84-191
                IN THE SUPRE3IE COURT OF THE STATE OF MONTANA

                                    1984




IN RE THE MARRIAGE OF
PHILIP LANCE REDFERN,
               Petitioner and Appellant,
     and
NANCY LEE REDFERTJ ,
             Petitioner and Respondent.




APPEAL FROM:    District Court of the Second Judicial District,
                In and for the County of Silver BOW,
                The Honorable Arnold Olsen, Judge presiding.


COUNSEL OF RECORD:

      For Appellant:
             J. Brian Tierney, Butte, Montana

      For Respondent :
             Henningsen & Purcell; Mark A. Vucurovich,
             Butte, llontana



                                Submitted on Briefs:    Oct. 18, 1984
                                             Decided:   December 2 0 , 1984




                                Clerk
Mr. Justice Frank B. Morrison, Jr., delivered the Opinion of
the Court.
        Philip L. Redfern appeals from an order of the District
Court of the Second Judicial District denying his motion for
modification of child support decree.
        Philip L.    Redfern, petitioned the district court on
November 3, 1983, to modify the child support provision of
his prior     June    22, 1981, dissolution decree.     Nancy   L.
R.edfern responded to the modification petition and cross
petitioned for contempt based upon Philip's failure to pay
delinquent monthly       child   support payments.   Both parties
testified at the hearing on the petition on January 13, 1984.
The district court's findings, conclusions and. order dated
April 5, 1984, denied petitioner's motion for modification,
held petitioner in contempt of the June 1981 dissolution
decree and ordered petitioner to pay all child support ar-
rearages and reasonable attorney's fees for cross-petitioner,
Nancy L. Redfern.
    Nancy and Philip Redfern's joint petition to dissolve
their marriage was finalized in a decree of dissolution dated
June 22, 1981.       Nancy was granted custody of their two sons,
Keith, born September 19, 1968, and Gregory, born June 16,
1965.     Philip was ohligated to child support pursuant to the
following provision of the decree:
    "3. PHILIP LANCE REDFERN is hereby ordered to pay
    the sum of ONE HUNDRED FIFTY DOLLARS ($150.00) per
    month each for the support of the children, GREGORY
    JOSEPH REDFERM and KEITH EDWARD REDFERN, on the
    first day of each month commencing July 1, 1981,
    and continuing, respectively, until such child
    reaches majority and continuinq thereafter, so long
    - -                                 -
    as such child regularly a t t e n n u c a t i o n a l
    institution during a period 1 vears after
                                of four (4)
    completion - c~rade-twelve (12).I (emphasis added)
               of                   '
        The Redferns, represented by the same attorney, mutually
agreed upon these terms regarding the child custody a.nd
support.   Both of them met with their attorney to discuss
their understanding of the terms of their joint petition
before signing the document.
     Gregory became eighteen on June 16, 1983.    Testimony of
his parents reveals that Gregory received an academic schol-
arship for his books and tuition at Montana Tech for the
1983-84 school year.      Gregory matriculated September 1983.
He worked at the Black Angus and purchased a 1377 Chevy
Blazer in July 1983, which he finamced with Montana Bank of
Butte on his own signature.
     Philip moved the district court to modify the dissolu-
tion decree and reduce his child support obligation by one
hundred and fifty dollars per month, based upon these change
of circumstances in Gregory's life.     Philip Redfern appeals
from the trial court's order denying his motion for modifica-
tion, and presents the following issues:
     1.    Whether the district court erred by not finding the
provision of the joint petition relative to child support
past. the age of majority unconscionable.
     2.    Whether the district court erred in concluding the
evidence showed no substantial change of circumstances which
rendered the child support provision unconscionable.
     3.    Whether the district court erred in finding the
appellant in contempt if he fails to pay respondent child
support for Gregory Joseph Redfern.
     4.    Whether the district court erred in awarding re-
spondent attorney fees.
     We find substantial, credible evidence reflected in the
record supports the trial court's findings.   Finding no abuse
of discretion this Court affirms the trial court's judgment.
     Appellant presents a novel legal theory to challenge
conscionability of the child support provision.     He claims
that at the time of signing and verifying the joint petition
for dissolution he did not fully understand the "legal ef-
fects" of the support provision.         He further claims that
since the provision does not define the terms "educational
institution" and "regularly attend" the child support provi-
sion is rendered unconscionable.     No evidence was presented
at the hearing to support this contention.      Clearly, Montana
Tech is an accredited school which rea.sonably qualifies as an
"educational institution."    Gregory's full academic scholar-
ship for the 1983-84 school year, unequivocally contemplates
"regular attendance."   Absent supporting credible evidence or
authority this argument is without merit.
      Statutory guidelines for modification of a prior disso-
lution decree are succinctly promulgated in     §   40-4-208, MCA,
the relative language of which provid.es:


      "b. Whenever the decree proposed for modification
      contains provisions relating to maintenance or
      support, modification under sub-section (1) may
      only be made:
      "i. upon a showing of changed circumstances so
      substantial and continuing as to make the terms
      unconscionable; or
      "ii. upon written consent of the parties;"
      "Written consent of the parties" is not an alternative
in this case.    Change of circumstances resulting in uncon-
scionability of the original decree is the singular consider-
ation for modifying Redfern's June 1981 dissolution decree.
The facts that Gregory obtained majority, received an academ-

ic scholarship for attendance to Montana Tech, worked while
attending school, and financed the purchase of a vehicle, are
not   circumstances   which   abrogate   his   father's    support
obligation.
     The June 1 9 8 1 decree clearly obligates Philip to support
Gregory with $150 per month until he reaches eighteen years
of age and thereafter for four years of college, if Gregory
pursued further education.     Gregory's scholarship and other
amibitious endeavors hardly constitute a change in circum-
stances causing the child support to become unconscionable.
     The first two issues are dispositive of the remaining
issues.   Once the trial court determined that the child
support decree of June 1 9 8 1 remained valid, it was inherently
within the power of the trial judge to find Philip in con-
tempt for delinquent payments.     Reasonable attorney fees are
permissible in a contempt action.
     We affirm the district court's denial of appellant's
motion for modification of prior      solution decree.